Adams, Judge,
delivered the opinion of the court.
This was an action by attachment. After commencing their suit plaintiffs filed an amended.petition, and the defendant filed a motion to strike it out, which motion was sustained and a bill of exceptions filed. The defendants have filed a motion to dismiss the writ of error, because there was no final judgment. The action of the Circuit Court in sustaining the motion to strike out was not a final judgment from which a writ of error lies.
The writ of error is dismissed.
The other judges concur.